 

 

 

USDC SBNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
- SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

 

 

salen

 

x DATE FILED: V TEs 1 9
JOSE YSLA BAZAN, ANGEL ARENAS, : za
JAVIER GRANADOS and LORENZO ARENAS,
Individually and on Behalf of All Others Similarly

Situated,
Plaintiffs, ; ORDER
-against- : 19-CV-508 (ALC)(KNF)

WILLIAM K. CONSTRUCTION GROUP, INC.,
WILLIAM K. CONSTRUCTION & ROOFING, INC.,
WILLIAM K. CONSTRUCTION, INC. d/b/a
WILLIAM K. CONSTRUCTION GROUP,
WILLIAM KRKUTI, EDMONT KRKUTI, and
PETRIT KRKUTI, Jointly and Severally,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on November 6, 2019. Asa
result of the discussion had during the conference, IT IS HEREBY ORDERED that:

1. all discovery, of whatever nature, be initiated so as to be completed on or before
August 6, 2020;

2. the last date on which to amend pleadings will be February 6, 2020;

3. the last date on which to join additional parties will be February 6, 2020;

4, any dispositive motion shall be made in accordance with the applicable provisions
of the assigned district judge’s Individual Rules of Practice;

5. if no dispositive motion is made, the parties shall submit their joint pretrial order
to the court on or before September 8, 2020. That document must conform to the
requirements for such an order that are found in the Individual Rules of Practice

of the assigned district judge; and

 

 
 

6. a telephonic status conference will be held with the parties on July 8, 2020, at
10:00 am. The parties shall call into the conference using telephone number

(888) 557-8511 and access code 4862532.

 

Dated: New York, New York SO ORDERED:
November 14, 2019 _ . L
(Cet. atranucel Pr
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
